DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Blish, II (U.S. Patent No. 6,037,547
Regarding claim 1, Blish teaches a printed circuit board, comprising:
a plurality of conductive layers (see col. 1, lines 31-40) each comprising conductive traces for carrying high-speed data signals (see Col. 2, lines 5-7, high frequency applications are contemplated); and
a power via (see Col. 1, lines 56-59, traces/vias for routing power are included; and see Fig. 2, via 22) for delivering current to and between the plurality of conductive layers, wherein:

walls of the opening are plated to a predetermined plating thickness using a conductive material (see Col. 1, lines 26-27, plated through hole vias are contemplated); and
the power via has a flattened oval shape (Fig. 2) in which, when the power via is viewed from a perspective perpendicular to a top-most one of the multiple conductive layers (see Fig. 2):
two straight edges of the perimeter of the power via are parallel to a major axis of an elliptical shape that encompasses the power via and are parallel to each other (see Fig. 2); and
two ends of the perimeter of the power via that connect the two straight edges to each other on respective sides of the power via are rounded (see Fig. 2).

Regarding claim 2, Blish teaches the printed circuit board of Claim 1, wherein the power via has a lower resistivity than a combined resistivity of a plurality of differently shaped plated through vias that, together with required spacing between the differently shaped plated through vias, collectively require a same footprint size as the power via (because the language “differently shaped” is open-ended, it is inherent that there are at least some shapes that would have a higher resistivity than those shown in Fig. 2).

Regarding claim 3, Blish teaches the printed circuit board of Claim 1, wherein space occupied by the power via is less than a required footprint size of a plurality of differently shaped plated through vias whose combined resistivity equals a resistivity of the power via (because the language “differently shaped” is open-ended, it is inherent that there are at least some shapes that would have a larger footprint than those shown in Fig. 2).

Regarding claim 4, Blish teaches the printed circuit board of Claim 1, wherein the length of the major axis of the elliptical shape that encompasses the power via is greater than multiple times the length of a minor axis of the elliptical shape (see Fig. 6).

Regarding claim 5, Blish teaches the printed circuit board of Claim 1, wherein the power via is located at least as far from each of the conductive traces for carrying the high-speed data signals as a minimum distance defined by spacing rules for layout of the printed circuit board (see Title, spacing between traces/vias is the main consideration).

Regarding claim 6, Blish teaches the printed circuit board of Claim 1, wherein the plurality of conductive layers are distributed on respective sides of one or more substrate layers of the printed circuit board or between alternating substrate layers of the printed circuit board (see Col. 1, lines 40-43).

Regarding claim 9, Blish teaches a method for manufacturing a printed circuit board, comprising:
creating multiple conductive layers each comprising conductive traces for carrying high- speed data signals (see Col. 1, lines 33-40, multi-layer PCB., and Col. 2, lines 5-7, high frequency applications are contemplated); and
creating a power via(see Col. 1, lines 56-59, traces/vias for routing power are included; and see Fig. 2, via 22) for delivering current to and between the plurality of conductive layers, the creating including:
drilling an opening that passes through the plurality of conductive layers (see Col. 8, lines 45-49), the perimeter of the opening having a flattened oval shape (see Fig. 2) in which, when the power via is viewed from a perspective perpendicular to a top-most one of the multiple conductive layers:

two ends of the perimeter of the power via that connect the two straight edges to each other on respective sides of the power via are rounded (Fig. 2); and
plating the walls of the opening to a predetermined plating thickness using a conductive material (see Col. 1, lines 26-27, plated through hole vias are contemplated).

Regarding claim 10, Blish teaches the method of Claim 10, wherein the plurality of conductive layers are distributed on respective sides of one or more substrate layers of the printed circuit board or between alternating substrate layers of the printed circuit board (see Col. 2, lines 38-40, repeating aramid/conductive layers).

Regarding claim 11, Blish teaches the method of Claim 10, wherein:
creating the power via further comprises, prior to drilling the opening, aligning the plurality of conductive layers (see Col. 3, lines 37-40, multi-layer PWB is formed, Col. 2, lines 36-40, then holes are formed in the PWB as formed);
drilling the opening comprises drilling through the plurality of conductive layers subsequent the aligning (see Col. 2, lines 36-40); and
plating the walls of the opening comprises plating through the opening that passes through the plurality of conductive layers subsequent the drilling (see Col. 1, lines 26-27; can be plated through-hole, which inherently plates after the hole is drilled).

Regarding claim 12, Blish teaches the method of Claim 10, wherein the power via has a lower resistivity than a combined resistivity of a plurality of differently shaped plated through vias that, 
(because the language “differently shaped” is open-ended, it is inherent that there are at least some shapes that would have a higher resistivity than those shown in Fig. 2).

Regarding claim 13, Blish teaches the method of Claim 10, wherein space occupied by the power via is less than a required footprint size of a plurality of differently shaped plated through vias whose combined resistivity equals a resistivity of the power via.
(because the language “differently shaped” is open-ended, it is inherent that there are at least some shapes that would have a larger footprint at the same resistivity than those shown in Fig. 2).

Regarding claim 17, Blish teaches an information handling system, comprising:
a power supply unit (inherent that an PCB would be supplied with power to function); and
a printed circuit board, comprising:
a plurality of conductive layers (see col. 1, lines 31-40) each comprising conductive traces for carrying high-speed data signals (see Col. 2, lines 5-7, high frequency applications are contemplated); and
a power via (see Col. 1, lines 56-59, traces/vias for routing power are included; and see Fig. 2, via 22) for delivering current to and between the plurality of conductive layers, wherein:
the power via comprises an opening passing through the plurality of conductive layers (see Col. 8, lines 45-49);
walls of the opening are plated to a predetermined plating thickness using a conductive material (see Col. 1, lines 26-27, plated through hole vias are contemplated); and

two straight edges of the perimeter of the power via are parallel to a major axis of an elliptical shape that encompasses the power via and are parallel to each other (see Fig. 2); and
two ends of the perimeter of the power via that connect the two straight edges to each other on respective sides of the power via are rounded (see Fig. 2).

Regarding claim 18, Blish teaches the information handling system of Claim 17, wherein the power via has a lower resistivity than a combined resistivity of a plurality of differently shaped plated through vias that, together with required spacing between the differently shaped plated through vias, collectively require a same footprint size as the power via.
(because the language “differently shaped” is open-ended, it is inherent that there are at least some shapes that would have a higher resistivity than those shown in Fig. 2).

Regarding claim 19, Blish teaches the information handling system of Claim 17, wherein space occupied by the power via is less than a required footprint size of a plurality of differently shaped plated through vias whose combined resistivity equals a resistivity of the power via.
(because the language “differently shaped” is open-ended, it is inherent that there are at least some shapes that would have a larger footprint at the same resistivity than those shown in Fig. 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blish in view of EDN "PCB layout considerations for non-isolated switching power supplies” (“EDN”).
Regarding claim 7, Blish teaches the printed circuit board of Claim 1, but does not specifically teach the layout, such as wherein the power via is located proximate an output capacitor and one or more MOSFET devices of a voltage regulator on the printed circuit board.
EDN teaches that power vias can be proximate a capacitor and MOSFET (see Fig. 5(B)).  It would have been obvious to a person of skill in the art at the time of the priority date that one possible use of the PCB layout and vias of Blish could have been a buck converter as taught by EDN because this is a common circuit.

Regarding claim 20, Blish teaches the information handling system of Claim 17, but does not specifically teach the layout, such as wherein the power via is located proximate an output capacitor and one or more MOSFET devices of a voltage regulator on the printed circuit board or proximate a switched-mode power supply on the printed circuit board.
EDN teaches that power vias can be proximate a capacitor and MOSFET (see Fig. 5(B)).  It would have been obvious to a person of skill in the art at the time of the priority date that one possible use of .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blish in view of Keidl et al. (U.S. Publication No. 6,191,954)
Regarding claim 8, Blish teaches the printed circuit board of Claim 1, but does not specifically teach wherein a source of the current delivered to and between the plurality of conductive layers is a switched-mode power supply.
See Keidl Col. 1, lines 34-36 “nearly all power supples in today’s computers are switch-mode power supplies”.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blish in view of Altium “Indentifying Minimum PCB Trace Spacing and Width in Altium Designer”
Regarding claim 14, Blish teaches the method of Claim 10, further comprising, prior to creating the power via, determining a location at which to create the power via on the printed circuit board dependent on predetermined minimum spacing rules for layout of the printed circuit board, the rules specifying one or more of:
a minimum distance between the power via and conductive traces carrying high-speed data signals (see Col. 2, lines 1-25, distance between vias/traces is a primary concern);
a minimum distance between the power via and conductive traces carrying data signals of signal types other than a high-speed data signal type (see Col. 2, lines 1-25, distance between vias/traces is a primary concern); and

Although Blish does not use the phrase “minimum spacing rules”, it would have been obvious to a person of skill in the art at the time of the priority date that minimum design rules must be followed to have a successful PCB and package because they are ubiquitous for semiconductor package and board design.  See, for example, Altium design rule guidelines.

Regarding claim 15, Blish in view of Altium teaches the method of Claim 14, wherein the predetermined minimum spacing rules specify a minimum distance between the power via and conductive traces carrying high-speed data signals that is greater than a specified minimum distance between the power via and conductive traces carrying data signals of signal types other than a high-speed data signal type.
See Altium design rule guidelines, high speed traces require more space between traces than non-high speed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blish in view of Altium, further in view of EDN.
Regarding claim 16, Blish in view of Altium teaches the method of Claim 14, wherein determining the location at which to create the power via comprises determining a location proximate an output capacitor and one or more MOSFET devices of a voltage regulator on the printed circuit board or proximate a switched-mode power supply on the printed circuit board.
EDN teaches that power vias can be proximate a capacitor and MOSFET (see Fig. 5(B)).  It would have been obvious to a person of skill in the art at the time of the priority date that one possible use of .


Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. Applicant primarily argues that Blish does not teach a “flattened oval” having “two straight edges of the perimeter…are parallel to a major axis of an elliptical shape…and are parallel to each other.”  Applicant points to the elliptical shape of the via to support their argument.  Examiner disagrees.  Applicant’s claims do not define “flattened oval” or give any specific measurements to the length of the “two straight edges.”  Therefore, under the broadest reasonable interpretation that the two straight edges can be any length above 0, the side edges of the ovals of Blish will have some point where they are parallel to each other for a length above 0.  Additionally, a flattened oval can be any oval that can be represented in two dimensional space, i.e. flat space.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVAN G CLINTON/Examiner, Art Unit 2816

/SELIM U AHMED/Primary Examiner, Art Unit 2896